Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 8/2/22.  Claims 1, 5, 11, and 15 have been amended.  Claims 4 and 14 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, 10, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al [US 2010/0053087] in view of Blackburn et al [U.S. 6,157,372].
For claim 1, the device for providing feedback taught by Dai (Title: tactile feedback) includes the following claimed subject matter, as noted, 1) the claimed sensor is met by the touch sensor (No. 100) configured to sense an input signal (Paragraph 13: sense the presence of an object contacting the dielectric layer) corresponding to an input, and 2) the claimed controller is met by the processor (No. 200) that can determine the input as at least one of a touch operation (Paragraph 21: contact is made with a particular location corresponding to a key) and provide feedback corresponding to the determination result (Paragraph 21: drives the piezoelectric element with a pattern that corresponds to the sensed location).  The dielectric layer (No. 102) of Dai may be a single or multiple layer structure (Paragraph 11) and the haptic feedback in one embodiment (Paragraph 23) may include an associated sound that may be provided by integrated sonic devices.  However, there is no mention of the change in a contact region having a pattern by the input.
Inputs for touch devices having a pattern have been used in input devices for many years.  The Blackburn reference also includes a sensor in the form of a tactile operator (No. 44) having a touch pad (No. 46) to sense an input signal as well as a controller (No. 52) to determine the input and provide feedback corresponding to the determination result.  One important aspect of the Blackburn reference is that it can discern both swiping and non-swiping manual touch patterns (Abstract) that correspond to different aspects of the devices depending on said pattern.  The touch patterns can include swiping such as dragging a finger across a sequence of touchable areas (Col. 3, Lns. 12-13).
The Blackburn reference presents plain evidence that touch patterns have also been used to detect input in touch pads and touch screens in order to detect a specific input.  And the Dai reference pertains to similar subject matter that has its own touch input device and controller to provide feedback.  And detecting a pattern instead of a single touch can greatly increase the amount of different inputs that can be detected by the touch pad, thereby increasing the utility of the input device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a pattern in the system of Dai for the purpose of increasing the utility and usefulness of the input device.
For claim 7, the controller of Blackburn is configured to amplify sound feedback (volume control No. 26) when the sensor senses that the input has a present pattern (Col. 3, Lns. 14-15: touch patterns include more complex patterns).
For claim 10, the preset patterns found in Blackburn include letters to identify the corresponding subprocess (Col. 4, Lns. 56-62).
For claim 11, the method for providing feedback taught by Dai (Title: tactile feedback) includes the following claimed subject matter, as noted, 1) the claimed sensing is achieved using the touch sensor (No. 100) configured to sense an input signal (Paragraph 13: sense the presence of an object contacting the dielectric layer) corresponding to an input, and 2) the claimed determining is achieved using the processor (No. 200) that can determine the input as at least one of a touch operation (Paragraph 21: contact is made with a particular location corresponding to a key) and provide feedback corresponding to the determination result (Paragraph 21: drives the piezoelectric element with a pattern that corresponds to the sensed location).  The dielectric layer (No. 102) of Dai may be a single or multiple layer structure (Paragraph 11) and the haptic feedback in one embodiment (Paragraph 23) may include an associated sound that may be provided by integrated sonic devices.  However, there is no mention of the change in a contact region having a pattern by the input.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 17, the controller of Blackburn is configured to amplify sound feedback (volume control No. 26) when the sensor senses that the input has a present pattern (Col. 3, Lns. 14-15: touch patterns include more complex patterns).
For claim 20, the preset patterns found in Blackburn include letters to identify the corresponding subprocess (Col. 4, Lns. 56-62).

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al in view of Blackburn et al as applied to claim 1 above, and further in view of da Costa [U.S. 8,174,372].
For claim 2, neither the Dai reference nor the Blackburn reference mentions the sensor sensing a change in a quantity of electric charge at a plurality of touch films spaced apart from each other.
The da Costa reference teaches a similar subject as the Dai and Blackburn references in that a layered structure (No. 22) includes a current sensor (No. 26) to sense an input signal in conjunction with a controller (No. 28) to determine an input, in this case a swiping operation, and provide feedback such as a haptic effect.  One embodiment (Fig. 12) of da Costa can be a resistive or capacitive type touch screen device (Col. 14, Ln. 14) having a plurality of touch films (layered structure 192).  The reference also mentions electrostatic charge (Col. 7, Ln. 60) as a specific type of stimulus.
The da Costa reference is plain evidence that touch screen devices have used multiple layers in order to achieve the touch detection.  And both the Dai and Blackburn references pertain to touch pads and input devices that need to sense touch inputs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of films similar to that of da Costa for the purpose of using a touch input device that has been used with some success in the past.
For claim 3, Figure 8 of da Costa depicts a user (No. 138) pressing on a top surface (No. 134) to bridge a distance formed by a spacing layer (No. 130) to contact a first conductive layer (No. 122) to a second conductive layer (No. 126) to produce a vibration in the actuation layer (No. 128; Col. 12, Lns. 24-26).
For claim 12, neither the Dai reference nor the Blackburn reference mentions the sensor sensing a change in a quantity of electric charge at a plurality of touch films spaced apart from each other.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 13, Figure 8 of da Costa depicts a user (No. 138) pressing on a top surface (No. 134) to bridge a distance formed by a spacing layer (No. 130) to contact a first conductive layer (No. 122) to a second conductive layer (No. 126) to produce a vibration in the actuation layer (No. 128; Col. 12, Lns. 24-26).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al in view of Blackburn et al as applied to claim 1 above, and further in view of Bruwer et al [U.S. 9,209,803].
For claim 5, there is no mention in either the Dai reference or the Blackburn reference of determining a swipe operation when the sensor senses the touch operation is maintained in one of four orthogonal directions for a first time period.
Swiping action can and have been detected in the prior art for some time, and the swipe switch taught by Bruwer includes an integrated circuit with a capacitive sensing based electronic switch.  The Bruwer reference uses a Capacitive Swipe Switch (CSS) to determine any or all of a direction of a swipe, speed of a swipe, length of a swipe, and repetition rate of swipes (Col. 7, Lns. 33-35).  Furthermore, the Bruwer reference detects and declares a swipe event dependent on parameters such as swipe time, pauses, direction, and repetition (Col. 16, Lns. 24-27).
The obvious advantage of the Bruwer reference is to prevent inadvertent activation of whatever is on the screen the user is trying to input (Col. 1, Lns. 29-31).  The reference even states that its main goal is to prevent inadvertent activation (Col. 2, Lns. 65-66).  And the input device of Dai may benefit from prevention of inadvertent activation as it too is meant to detect input by touch actions.  Furthermore, the Blackburn reference is meant to detect swiping action much like the Bruwer reference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a swiping action in certain direction in a certain amount of time in either the Dai reference or Blackburn reference in order to prevent accidental or inadvertent activation of a function, thereby increasing reliability of the input device.
For claim 15, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 5 above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al in view of Blackburn et al as applied to claim 1 above, and further in view of Czelnik et al [U.S. 10,936,108].
For claim 6, neither the Dai reference nor the Blackburn reference teach providing a second sound feedback when the sensor senses a pressure having an intensity equal to or above a preset intensity.
The Czelnik reference teaches similar subject matter as the primary references, including a touch-sensitive display device (No. 2) and a control device (No. 4) that classifies touch traces according to touch gestures (Col. 8, Lns. 16-17), and provides feedback using an actuator element (No. 3).  One additional aspect of the Czelnik reference is that it also includes a loudspeaker (No. 7) that provides audio feedback (No. 109) and also senses at least a first threshold (No. 107; Figs. 11a and 11b) to actuate the feedback.
In addition to teaching pressure thresholds have been used in touch input devices, the Czelnik reference also results in a reduction in nuisance alerts in that it requires a minimum of pressure needed to produce the haptic or audible feedback.  There has to be a minimum amount of pressure needed to activate the feedback of Czelnik.  So, in case a user lightly touches the device accidentally, no output is produced.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a threshold level for sound feedback similar to that of Czelnik for the purpose of only activating the feedback when needed by the user, thereby reducing nuisance or accidental alarms.
For claim 16, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 6 above.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al in view of Blackburn et al as applied to claims 1 and 7 above, and further in view of Lee et al [U.S. 10,956,017].
For claim 8, the Blackburn reference includes the claimed subject matter as described in the rejection of claims 1 and 7 above; however, there is no mention of performing the touch operation in a preset order.
Performing different touch operations in input devices has been taught in the prior art, and the Lee reference includes a mobile terminal that could be mobile or mounted in vehicles (Col. 2, Lns. 14-17) or other portable configurations.  Said terminal also includes a user input unit (No. 130) that could be a key or a touchpad (Col. 4, Ln. 47: static pressure or capacitance).  One important aspect of the Lee reference is to discern (Fig. 3) whether a certain sequence of touch actions have been detected, such as a touch and drag or a touch, hold, and drag (Nos. S5 and S8).  If one of these sequences are detected, a certain change (Nos. S7 and S10) are executed.
The main advantage of the Lee reference is to increase the functionality of the terminal (Col. 2, Lns. 24-29) and provide an efficient interface to the various functions provided.  And the Blackburn reference, with its mounting in a vehicle, would be well served by a sequence introduced by Lee as many different subprocesses need to be addressed and activated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a touch operation in a preset order in Blackburn for the purpose of increasing the functionality of the terminal and providing an efficient interface to the user.
For claim 9, one of the steps (No. S11) of Lee is a simultaneous touch operation.
For claim 18, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 8 above.
For claim 19, one of the steps (No. S11) of Lee is a simultaneous touch operation.

Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
8/23/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687